Citation Nr: 1341252	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of a right middle finger injury.

2.  Entitlement to service connection for residuals of a right middle finger injury.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An April 1982 rating decision that denied service connection for residuals of a right middle finger injury, on the basis that the Veteran had no current disability, was not appealed.

2.  The evidence received since the final April 1982 denial is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right middle finger injury.

3.  The preponderance of the evidence is against finding that a right middle finger disability is related to the Veteran's period of military service.

4.  The evidence does not show that the Veteran has a current diagnosis of diabetes mellitus, type II, that is etiologically related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The April 1982 RO decision that denied service connection for residuals of a right middle finger injury is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a right middle finger injury has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A right middle finger disability was not incurred in service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).

4.  Diabetes mellitus, type II, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claim for residuals of a right middle finger injury (hereinafter right finger disability), a letter from VA dated in February 2008 notified the Veteran of the information and evidence that must be submitted to substantiate a claim for service connection and to reopen the claim based on new and material evidence, identified the specific evidence required to substantiate the elements needed for service connection that were found insufficient in the prior denial on the merits, and provided general VCAA notice for the underlying service connection claim.  With respect to the claim for diabetes mellitus, a letter from VA dated in June 2007 notified the Veteran of how to substantiate a service connection claim.  Both letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to his claim of entitlement to service connection for a right finger disability, the Veteran's claims file was reviewed by a VA examiner in June 2010.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history and provided an opinion supported by a rationale.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, the Board acknowledges that the Veteran and his representative requested a VA examination to determine the etiology of his diabetes mellitus.  However, in this case, the Board concludes that an examination is not needed.  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board finds that there is no credible lay evidence or competent medical evidence suggesting an association between the Veteran's diabetes mellitus and any event, injury, or disease in service.  While the Veteran's service treatment records contain a glucose tolerance test from August 1975, neither that test nor any other document in the record indicates an in-service diagnosis of diabetes mellitus.  Moreover, the record contains no credible evidence of a continuity of symptomatology from service.  Additionally, there is no competent and credible evidence otherwise linking the Veteran's diabetes mellitus to his military service.  Thus, VA is not required to provide the Veteran a VA examination in conjunction with this claim.

Additionally, the Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Claim to Reopen

The Veteran filed a claim for entitlement to service connection for a right finger disability in 1975.  The Veteran failed to report for a scheduled examination for his claim, and VA issued an administrative decision in November 1975 denying the claim.  The Veteran filed a new claim for the same disability in February 1982.  In a rating decision dated April 1982, the RO denied service connection for a right finger disability, finding that there was no evidence of residuals from the right middle finger injury the Veteran suffered during service.  The Veteran did not file a notice of disagreement or new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

In July 2002, the Veteran raised a claim to reopen his earlier claim of entitlement to service connection for a right finger disability.  An April 2008 rating decision declined to reopen on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

Although the RO declined to reopen the previously denied claim for service connection for a right finger disability, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the April 1982 denial, the evidence of record consisted of service treatment records, documenting an injury to the Veteran's right middle finger and contained a contemporaneous x-ray examination showing normal results, and a VA examination report dated March 1982, which was accompanied by an x-ray report of the right hand showing normal results.  Service connection was denied on the grounds that no residuals of the Veteran's right middle finger injury were found.

Since the April 1982 denial, the Veteran submitted a private medical record from Dr. G.Z. dated April 2008, indicating a finding of moderate degenerative change at the distal third metacarpal with moderate narrowing of the metacarpophalangeal joint.  The Veteran also submitted a June 2008 letter from Dr. G.Z., in which Dr. G.Z. opined that the degenerative changes in the Veteran's right hand could possibly be related to the Veteran's 1974 injury to his right middle finger.

The evidence is new, as it was received after the issuance of the April 1982 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses the existence of residuals from the 1974 injury, one of the elements of service connection that the RO found lacking.

New and material evidence having been received, reopening of the previously denied claim of service connection for a right finger disability is warranted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.

Residuals of a Right Finger Disability

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disease or diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Proving the existence of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

With respect to Hickson element (1), a current disability, the Board notes that Dr. G.Z.'s June 2008 letter indicated the Veteran had moderate to severe osteoarthritis of his right middle finger.  Thus, the first Hickson element is met.

With respect to Hickson element (2), an in-service disease and injury, the Veteran's service treatment records noted a September 1973 injury the Veteran suffered to his right middle finger.  The resulting diagnosis was a laceration and broken finger nail.  Therefore, the Board finds that Hickson element (2) is satisfied.

With respect to crucial Hickson element (3), a medical nexus, the RO requested a VA examiner review the Veteran's claims file and render an opinion as to the etiology of his right finger disability.  The examiner reviewed records relating to the Veteran's in-service injury, noting that the service treatment records showed the Veteran sustained a right middle finger laceration and removal of the nail after a 600 pound beam hit his hand.  The examiner further observed that the Veteran underwent a VA examination in March 1982 for residuals of the in-service injury, the report of which indicated that no residuals were diagnosed at that time and that an x-ray of the right hand revealed no abnormalities.  The examiner also noted that the medical record indicated the Veteran had a laceration repair, with no additional crush injury noted.

Based on the record, the examiner concluded that it was less likely (less than 50-50 probability) that the Veteran's current degenerative arthritis of the right middle finger was secondary to the crush injury and laceration that the Veteran sustained in service.  In support of her conclusion, the examiner cited the lack of evidence in March 1982 of any residuals of any degenerative changes.  The examiner explained that the in-service injury was a laceration with no other residuals, and thus it was not likely that the laceration resulted in arthritis of the right hand.

As noted above, the Veteran submitted a medical opinion from his private physician, Dr. G.Z.  Dr. G.Z. recounted the Veteran's explanation of his in-service injury, noting that "a 2000 pound steel beam smashed the distal tuft of his third finger."  He wrote that the Veteran reported experiencing worsening stiffness and soreness in his fingers since the time of the injury and difficulty with hand grasps.  Dr. G.Z. added that the Veteran developed prominence and swelling over his second and third metacarpophalangeal joints of his right hand greater than left hand.  He cited March 2008 x-rays, which revealed moderate-to-severe osteoarthritis involving the second and third metacarpophalangeal joints.  Based on his review of the Veteran, Dr. G.Z. opined that the Veteran's progressive degenerative arthritis in his right hand could possibly be related to the right finger injury sustained in service.

When assessing the probative value of a medical opinion, access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the present case, the Board finds the VA examiner's opinion to be of greater probative value than the opinion offered by Dr. G.Z.  As noted above, the VA examiner offered a rationale for her opinion, explaining that it was unlikely that the right finger injury caused the Veteran's arthritis because the in-service injury only resulted in a laceration of the middle finger and removal of the fingernail, and an x-ray examination conducted in 1982 revealed no abnormalities.  Furthermore, the examiner's opinion was based on a review of the Veteran's claims file.  The opinion offered by Dr. G.Z. was equivocal in nature, as it only indicated that the Veteran's arthritis "could possibly" be related to his in-service injury.  Moreover, that conclusion was not supported by a rationale of any kind.  Additionally, while Dr. G.Z. indicated he based his opinion on the Veteran's reported history, there is no indication that he reviewed the Veteran's claims file.  Thus, because the VA examiner's opinion was supported by a reasoned rationale and was not conclusory in nature, the Board affords it greater probative value than the opinion proffered by Dr. G.Z.

To the extent that the Veteran believes his right finger disability is related to service, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom like pain or stiffness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may bolster a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the etiology of his right finger disability, including arthritis, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d 1372.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right finger disability is related to his service, the Board ultimately affords the objective medical evidence of record, which failed to find a connection between the Veteran's disability and his military service, greater probative weight.

Regarding the Veteran's arthritis, the Board notes there is no evidence that arthritis of the right middle finger was manifested to a compensable degree during the one-year presumptive period after separation from active military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Board notes that the earliest documentation of arthritis in the record is from a private treatment record dated April 2008.  Thus, service connection on a presumptive basis for arthritis is not warranted.

The Board also considered whether the Veteran has presented a continuity of symptomatology associated with his right finger disability, and it finds that he has not.  38 C.F.R. § 3.309 (2013).  The Board acknowledges the Veteran's competent statements that his right middle finger had been stiff and sore since his in-service injury, and more recently has been numb and tingling.  However, the separation examination found no abnormalities with respect to the right middle finger, nor did the Veteran report any in his medical history at the time of separation.  While the Veteran did file a claim for compensation for the right middle finger injury in 1975 and again in 1982, x-ray examinations conducted at the time of the injury in 1973 and in 1982 found no residuals from the injury.  Consequently, the Board finds the objective medical evidence of record to be of greater probative value than the Veteran's statements regarding continuity of symptomatology.

Based on the evidence of record cited herein, the Board concludes that evidence for the claim of service connection for a right finger disability is outweighed by the evidence against the claim.  Notably, the June 2010 VA examiner indicated that it was less likely that the current disability was incurred in or caused by the Veteran's in-service injury.  Therefore, the Board finds that service connection for right finger disability is not warranted.

Diabetes Mellitus

As noted above, successfully establishing a claim of service connection for a disability requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson, 12 Vet. App. at 253.

Diabetes mellitus is one of the chronic diseases listed in 38 C.F.R. § 3.309(a), for which service connection may also be established, by showing a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013); Walker, 708 F.3d at 1338 (holding that subsection 3.303(b) only applies to the chronic diseases specifically listed in section 3.309(a) of the regulations).  As there is no indication that diabetes mellitus manifested to a compensable degree within one year of service, the above provision is inapplicable. 

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claimant is not precluded from establishing service connection on a direct basis if he or she fails to satisfy the element of causation on a presumptive basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

With respect to Hickson element (1), a current diagnosis, post-service medical records indicate a current diagnosis of diabetes mellitus.  The records indicate that the Veteran was first diagnosed with diabetes mellitus many years after service.  Thus, Hickson element (1) is met.

With respect to Hickson element (2), in-service incurrence or aggravation, there is no evidence of diabetes mellitus in service.  The Veteran's service treatment records are wholly silent for complaints, treatment, or diagnoses of diabetes mellitus.  The Veteran's August 1972 entrance examination and July 1975 separation examination both included urinalysis results that were negative for albumin and sugar.  In a 1972 report of medical history, the Veteran denied a history of albumin or sugar in his urine.  The Veteran's service treatment records contain a single glucose tolerance test, dated August 1975, which is consistent with the Veteran's report of having undergone such a test, but that record does not provide an indication of either an abnormal blood glucose level or a diagnosis of diabetes mellitus.  Thus, Hickson element (2) is not satisfied.

Nevertheless, for the sake of completeness, the Board will address Hickson element (3), a medical nexus.  The record contains no evidence that a competent medical professional has linked the Veteran's current diabetes mellitus to his military service.

The Board acknowledges the Veteran's assertions that his diabetes mellitus is a result of his military service.  Certainly, the Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he generally is not competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because the evidence does not indicate that he has the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus and his military service.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, Hickson element (3), a medical nexus, is not satisfied.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for a right finger disability and diabetes mellitus is not warranted.



ORDER

New and material evidence having been received, reopening of the previously denied claim of service connection for a right middle finger disability is warranted.

Entitlement to service connection for a right middle finger disability is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


____________________________________________
	MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


